Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-2, 8-9, 14, 17-20, 25, 27, 29, 32, 35-36, 41-43, 45, 47 and 53 are all the claims.
2.	Claims 1, 8-9, 14, 19-20, 25, 27, 29, 32, 35, 41-43, 45 and 47 are amended and new claim 53 is added in the Response of 7/7/2022.
3.	Claims 1-2, 8-9, 14, 17-20, 25, 27, 29, 32, 35-36, 41-43, 45, 47 and 53 are all the claims under examination.

Withdrawal of Objections
Specification
4.	 The objection to the disclosure because of informalities is withdrawn.
a) Applicants have amended the specification to rectify the improper use of the term, e.g., BiaCore, Matrigel, Sepharose, Typhoon FLA, PerkinElmer, Macrocyclics, Clontech, MabSelect Sure, Exp293, Biolegend, PolyJet, SignaGen, ATCC, which is a trade name or a mark used in commerce. 
b) Applicants have amended the specification to correct the typographical error for “Amine Coupling kit”.  
c) Applicants have amended the figure legend for Figure 13 to include the sequence identifier for the nucleotide sequence > 10 nucleic acids in length as depicted in the Figure and as required under 37 CFR 1.1821-1.825.

d) Applicants have amended the abstract of the disclosure to clarify the phrase “(e.g., antibodies or antigen binding fragments thereof)”.  

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
5.	The rejection of Claims 1-2, 8-9, 14, 17-20, 25, 27, 29, 32, 35-36, 41-43, 45, and 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 1-2, 8-9, 14, 17-20, 32, and 35-36 is recitified for inserting the name of the antigen, A33, as to which antigen the VH domain of element (a) when paired with the VL domains of element (b) of Claim 1 bind to.
	b) The rejection of Claim 9 for reciting parenthetical text is withdrawn in view of the deletion of the parenthetical text.
	c) The rejection of Claims 19-
d) The rejection of claims 19-20 for the broad recitation “radionuclides”, and the narrower recitation “isotopes” is withdrawn. Claims 19 and 20 are amended to recite "wherein the antibody or antigen binding fragment is optionally conjugated to an agent selected from the group consisting of dyes, chromagens, contrast agents, drugs, metals, liposomes, nanoparticles, RNA, and DNA, or any combination thereof, optionally wherein the drugs comprise one or more of toxins, cytokines, enzymes, enzyme inhibitors, hormones, hormone antagonists, growth factors, and radionuclides, optionally wherein the radionuclides comprise isotopes."
e) The rejection of claims 19-20 for the broad recitation “drugs”, and the narrower recitation “toxins, cytokines, enzymes, enzyme inhibitors, hormones, hormone antagonists, growth factors, radionuclides” is withdrawn. Claims 19 and 20 are amended to recite "wherein the antibody or antigen binding fragment is optionally conjugated to an agent selected from the group consisting of dyes, chromagens, contrast agents, drugs, metals, liposomes, nanoparticles, RNA, and DNA, or any combination thereof, optionally wherein the drugs comprise one or more of toxins, cytokines, enzymes, enzyme inhibitors, hormones, hormone antagonists, growth factors, and radionuclides, optionally wherein the radionuclides comprise isotopes."
	f) The rejection of Claim 27 for reciting improper Markush group language is withdrawn in view of the deletion of the “optionally” clause.
	g) The rejection of Claim 27 for reciting pro-active language and optional language for the administration aspect is withdrawn in view of the deletion of the “optionally” clause.  
	h) The rejection of Claims 32, 35-36, 42-43, 45 and 47 for the phrase “configured to localize” is withdrawn where Claims 32, 42-43, 45 and 47 are amended to delete all instances of the phrases "configured to localize" and "configured to bind to the bispecific antibody."
	i) The rejection of Claims 25, 27 and 29 is withdrawn in view of claims 25 and 29 being amended to replace all instances of the phrase "A33 associated cancer" with "A33 expressing cancer."
Claim Rejections - 35 USC § 112, fourth paragraph
6.	The rejection of Claim 41 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn. Claim 41 as amended recites the "bispecific anti-A33 antibody of claim 9, wherein the bispecific antibody binds to a radiolabeled DOTA hapten,"

Claim Rejections - 35 USC § 112, first paragraph
Written Description
7.	The rejection of Claims 1-2, 8-9, 14, 17-20, 32, and 35-36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn is withdrawn.  Independent claims 1 and 8-9 are amended to recite “anti-A33 antibody.”

Written Description
8.	The rejection of Claims 8 and 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Claim 35 is amended to recite “immunoconjugate comprising the antibody of claim 9 conjugated to a radionuclide.”

	
REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: the anti-A33 antibody comprising the VH CDR1-3 in combination with the VL CDR1-3 is found to be free from the art and supported by the specification. The method inventions supporting the use the claimed anti-A33 antibodies are substantiated in the working examples of Examples 6-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
10.	Claims 1-2, 8-9, 14, 17-20, 25, 27, 29, 32, 35-36, 41-43, 45, 47 and 53 are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643